Citation Nr: 1126828	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hearing loss in the right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection, secondary to Klinefelter's syndrome, for an acquired psychiatric disability, to include depression, anxiety disorder, major depressive disorder, conversion disorder, somatization disorder, and personality disorder.   

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to April 1987.  He also served in the Air Force National Guard from November 1989 to November 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for hearing loss in the right ear and assigned a noncompensable rating, and denied service connection for tinnitus, adjustment disorder, depression, and anxiety disorder, and posttraumatic stress disorder (PTSD).    

The Board notes that, before reaching the merits of the Veteran's claim of entitlement to service connection for PTSD, the Board must first rule on the matter of the reopening of the claim.  Therefore, the Board must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  The Board has therefore listed the issue, of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, on the title page accordingly.  

However, the RO did not treat the service connection claim for PTSD as having been previously denied.  Nonetheless, a comprehensive discussion of the question of new and material evidence must be undertaken in order to put the issue in the proper legal posture.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  As the RO did not expressly analyze the claim in terms of the need for new and material evidence, the Board is required to initially determine whether the claimant would be prejudiced by the Board's considering sub-issues and arguments or applying statutes, regulations, or judicial analyses which may have not been considered by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Although the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD is not reopened in the discussion below, the Board still finds that the Veteran would not be prejudiced by the Board's consideration of such sub-issues and additional regulations as he was given proper notice in December 2008, as discussed below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record demonstrates that, at its most limited, the Veteran's service-connected hearing loss in the right ear was manifested by no more than level I.  

3.  Tinnitus is not shown to have been present in service and there is no competent and probative medical evidence that the Veteran's tinnitus is causally related to service.      

4.  The competent medical evidence of record shows that the Veteran was determined to have personality disorder; however, personality disorder is not a disability for VA compensation purposes.  

5.  Service connection is not in effect for Klinefelter's syndrome, and there is no competent evidence that a psychosis manifested to a compensable degree within one year following the Veteran's separation from active military service or of a nexus between the Veteran's acquired psychiatric disability and his military service.

6.  The issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for PTSD was denied in a January 2006 RO decision.

7.  The evidence received since the January 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for hearing loss in the right ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2010).  

2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  An acquired psychiatric disability was not incurred in or aggravated by active service, is not secondary to a service-connected disability, nor may a psychosis be presumed to have been incurred as a result of such service.  38 U.S.C.A. §§ 1131, 1133, 1137, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

4.  The January 2006 rating decision that determined new and material evidence had not been submitted to reopen the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

5.  New and material evidence has not been submitted since the January 2006 rating decision and the claim of entitlement to service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an April 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for entitlement to service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim for a compensable rating for hearing loss in the right ear arises from the Veteran's disagreement with the initial noncompensable rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

VCAA notice must also include the bases for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance).  In a December 2008 letter, the Veteran was apprised of the basis for the denial in the prior decision and the information necessary to reopen the claim of entitlement to service connection for PTSD.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the April 2008 and December 2008 letters also included the type of evidence necessary to establish a disability rating and effective date for the claims on appeal.    

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claims on appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records from March 2002 to April 2008.  The Veteran was also provided VA examinations in connection with his claims on appeal in October 2008.  The VA examiners reviewed the Veteran's claims file, noted his medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claims have been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

A.  Hearing Loss in the Right Ear

In a July 2009 substantive appeal, via a VA Form 9, the Veteran reported that he has "to have people repeat everything they say to [him] since [he has] difficulties hearing different tones," and that he "should be compensated a little for [the claim on appeal,] not zero percent."  The Veteran asserts that a compensable rating is warranted for his service-connected hearing loss in the right ear.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Ratings Schedule, under Diagnostic Code 6100, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2010).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2010).  Each ear is to be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(b) (2010).  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In October 2008, the Veteran was afforded a VA audiological examination.  Audiological testing performed showed the following puretone thresholds in the right ear:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
30
50

The Veteran's average puretone threshold was 30 decibels and speech recognition score was 98 percent in the right ear.      

Based upon the results of the VA audiological examination, a Roman numeral I is derived for the right ear from Table VI of 38 C.F.R. § 4.85.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  As a result, there is no basis in the schedule for an initial compensable rating for the Veteran's hearing loss in the right ear.  38 C.F.R. § 4.85 (2010).

Consideration has been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The noncompensable evaluation currently assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing loss in the right ear.  Moreover, the evidence does not demonstrate other related factors.  The Veteran has not required frequent hospitalization due to his hearing loss, and marked interference with employment has not been shown.  In the absence of any additional factors, the RO's failure to consider or to refer this issue for consideration of an extra-schedular rating was not prejudicial.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an initial compensable evaluation for the Veteran's service-connected hearing loss in the right ear.  See Gilbert, 1 Vet. App. at 55.

B.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1131 (West Supp. 2010).  Service connection for psychosis may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  


     1.  Tinnitus

In a March 2008 personal statement, the Veteran reported that as a welder during active service, he was required "to work with grinders, sandblasting, and other pneumatic tools daily" which he believes started the ringing in his ears.  In a January 2009 notice of disagreement (NOD), he also noted that "[he has] not been around anything that would have caused [his tinnitus] since [he has] been out of the military."  Most recently, in a September 2009 VA Form 646, the Veteran's representative reported the "Veteran contends his current . . . tinnitus [is] the result of military noise exposure while service with the United States Air Force at McGuire Air Force Base."  The Veteran asserts that service connection is warranted for his tinnitus.    

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was metal processing specialist, and a June 1985 occupational health examination report noted that personnel in the welding shop performed, in pertinent part, sandblasting and grinding operations and is exposed to a possible noise hazard from use of pneumatic tools.  The Board concedes that the Veteran was exposed to acoustic trauma during active service consistent with his MOS duties.  Therefore, the question for consideration is whether the Veteran's tinnitus is causally related to such in-service noise exposure.  

Review of the Veteran's service treatment records is silent as to any complaints, treatment, or diagnosis for tinnitus.  Critically, the Veteran's claims file does not include any post service private or VA outpatient treatment records showing complaints, treatment or a diagnosis of tinnitus.  

Nonetheless, in October 2008, the Veteran underwent a VA audiological examination, which notes the Veteran's complaint and diagnosis of recurrent bilateral tinnitus.  The Veteran reported noise exposure during active service, which involved grinders, forges, welding machines, and aircraft jet engines.  He specified that the welding shop was directly across from the main flight line and that he sometimes he went on the flight line to weld the aircraft.  The Veteran also reported noise exposure during his service in the National Guard through the operation of heavy equipment, and that he used hearing protection during his periods of military service in the form of foam plugs.  He denied occupational and recreational noise exposure, indicated occasional brief episodes of vertigo over the past two years, and reported that the occurrence of intermittent tinnitus was noted over the past couple of years.  

Following the examination, the VA examiner opined that it is less likely than not that the Veteran's bilateral tinnitus is caused by or a result of noise exposure experienced during his military service.  The examiner supported this opinion by noting that the Veteran has not "noted tinnitus prior to the past couple of years."

As discussed above, the Board concedes that the Veteran was exposed to in-service noise during his military service; however, the October 2008 VA examiner did not etiologically relate the Veteran's tinnitus to service.  In fact, as discussed above, the VA examiner reached the opposite conclusion after the examination and review of the Veteran's claim's file.  The Board also notes that there are no contrary medical opinions of record and the Veteran has not submitted or identified any post service treatment for his tinnitus.  Therefore, since there is no competent probative evidence of a nexus between active service and the current disability, service connection is not warranted.

The Board acknowledges that if there is credible lay evidence concerning continuity of symptoms after service, such evidence may ultimately be competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has not asserted that he had or sought treatment for tinnitus during service nor has he asserted that he has had tinnitus since separation from service.  In fact, he told the October 2008 VA examiner that he first noticed his tinnitus only a few years ago.  As such, in the absence of competent evidence of a chronic condition in service, service connection on the basis continuity of symptoms under 38 C.F.R. § 3.303(b) is not warranted.  

The Veteran has asserted that he has tinnitus which was caused by inservice noise exposure.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for tinnitus.  See Gilbert, 1 Vet. App. at 55.

     2.  Acquired Psychiatric Disability

In a March 2008 personal statement, the Veteran asserted that his adjustment disorder, depression, and/or anxiety disorder is superimposed to his Klinefelter's syndrome while in the military.  In the July 2009 substantive appeal, he also reported "never ha[ving] problems with depression or anxiety prior to [his] military service."  The Veteran contends that service connection, secondary to Klinefelter's syndrome, is warranted for an acquired psychiatric disability, to include depression, anxiety disorder, major depressive disorder, conversion disorder, somatization disorder, and personality disorder.   

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  In order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus.  38 C.F.R. § 3.310(a) (2010).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that term 'psychosis' includes the following disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See 38 C.F.R. § 3.384 (2010).

According to the applicable regulations, personality disorders are not diseases within the meaning of the legislation authorizing disability compensation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  Such a defect cannot be service-connected since it is not a disease under the law.  However, if there is a superimposed disease during service, service connection may be awarded for the resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).

When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

An amendment to 38 C.F.R. § 3.310 implements the holding in Allen v. Brown for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment sets forth language requiring that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

As noted above, in order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus.  See 38 C.F.R. § 3.310 (2010).  In a January 2009 rating decision, the RO noted that Klinefelter's syndrome is a congenital or developmental deficit which is unrelated to military service and not subject to service connection, thus service connection for Klinefelter's Syndrome was denied.  The Veteran has not appealed the denial of service connection for Klinefelter's syndrome and that decision is final.  Since the Veteran has not been granted service connection for Klinefelter's syndrome, to the extent he claims entitlement to service connection for an acquired psychiatric disorder is secondary to Klinefelter's syndrome, that claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board now turns to whether service connection is warranted on a direct basis for the Veteran's acquired psychiatric disorder.  The service treatment records show that in May 1986, the Veteran sought treatment from a mental health clinic at the McGuire Air Force Base for feeling somewhat depressed over his parent's marital problems.  He reported having periods of frustration and some restlessness during sleep.  There was no evidence of suicidal or homicidal ideations, he was oriented to time, place, and manner, and was assessed with having a family problem.  A week later, the Veteran reported for a follow-up appointment to discuss his parents' marital relationship.  He reported sleeping okay and exhibited good insight to his family-related problems, no suicidal or homicidal ideation, decreased weight, and orientation to time, place, and manner.  The Veteran was assessed with rule out generalized anxiety disorder and the previous assessment of a family problem was continued.  

By the end of May 1986, the Veteran reported his current family situation beginning to settle down and that he felt better with increased and stable sleep.  He was alert, cooperative, oriented to time, place, and manner, and not suicidal.  The Veteran also exhibited an appropriate affect, intact memory, and adequate judgment.  He was assessed with a resolving adjustment disorder.  Nonetheless, in February 1983 and October 1989 applicant medical prescreening forms, via a DD Form 2256, the Veteran marked "no" for ever having been treated for a mental condition.  In an October 1989 entrance examination report for the National Guard, the physician noted that the "[Veteran] denies family history or personal history of . . . psychosis."  Then in April 1983 and October 1989 reports of medical history, the Veteran denied having or ever had depression or excessive worry.     

Post service VA outpatient treatment records from March 2002 to April 2008 reveal ongoing complaints and treatment for an acquired psychiatric disability.  In March 2002, the Veteran noted a history of being very anxious with regard to his esophagogastroduodenoscopy (EGD).  In April 2003, the Veteran reported feeling somewhat depressed for years and having "thought[s] about killing [him]self a long time ago but not now."  He tested positive for a depression screening test and exhibited symptoms of depression that included a lack of interest and diminished pleasure in usual activities, depressed mood on a daily basis, hypersomnia, concentration problems, and fatigue.  The Veteran was diagnosed, in pertinent part, with major depression.  The next month, the Veteran continued his complaints of depression and was diagnosed with dysthymic disorder.  In June 2003, he reported feeling depressed since discharge from service, denied a prior history of depression, and was diagnosed with depression not otherwise specified (NOS), which continued from July 2003 to August 2003.  

In January 2004, the Veteran reported hearing voices and withdrawing from the world.  The physician noted that the Veteran "certainly reports anxiety of a post trauma nature," but the Veteran's "present functional level seems too high to make the diagnosis at this time [so] [a]nxiety not otherwise specified will be the working diagnosis."  Then in August 2004, the Veteran was diagnosed with anxiety NOS with panic and post trauma symptoms.  Thereafter, the Veteran reported seeing images, hearing voices, and depression evidenced by the fact he sleeps too much, and was diagnosed with anxiety NOS, rule out conversion disorder, and Klinefelter's syndrome from October 2004 to September 2005.  

From November 2005 to October 2007, conversion disorder with pseudoseizures fairly well resolved and personality disorder secondary to Klinefelter's syndrome with distortion in the reception of the spoken word were added to the Veteran's list of psychiatric diagnoses.  During this period, the Veteran reported still hearing voices, seeing visual experiences, suicidal ideation, financial stress, grieving over separation from his girlfriend, memory problems, nightmares, insomnia, and flashbacks.  Then from December 2007 to April 2008, the Veteran was further diagnosed with minimal somatic concerns and major depressive disorder with atypical features and no suicidal ideation.  During this period, he continued his complaints of anxiety, isolation, and often feeling restless.

In October 2008, the Veteran underwent a VA examination in connection with his claim on appeal.  The Veteran reported serving one to two days a week for one year in the Honor Guard while on active duty and that "exposure[e] to situations during this [period of] service resulted in the problems he has had over the years and today."  He denied problems with impulsivity and related having problems with anxiety and depression on an ongoing basis but that his PTSD symptoms have been the cause of this difficulty.  The Veteran reported that "he is very stable with no apparent need for any additional psychiatric intervention at this time."

As part of the examination, the Minnesota Multiphasic Personality Inventory (MMPI-2) was administered and the examiner provided an interpretation based solely on the test scores.  The scores revealed high levels of depression, anxiety, somatic concerns, social isolation, withdrawal, low positive emotions, pessimism, and that attention and concentration problems may be present.  The Veteran is generally unhappy and dissatisfied, and likely distrustful of others, angry, and excessively worries.  The examiner noted that the Veteran attributes "all of the above" to PTSD and found there is no indication of a residual adjustment disorder of any kind.

Following the examination and thorough review of the Veteran's claims file, the VA examiner noted that the Veteran makes no reference to adjustment disorder.  There was no indication of suicidal or homicidal ideation and auditory or visual hallucinations.  The Veteran was forward thinking and positive about things, and exhibited an anxious mood, stable and appropriate affect, logical thought process, intact judgment and insight, and orientation to time, place, and situation.  The examiner assessed the Veteran with dysthymia, anxiety disorder NOS, and somatic complaints likely related to anxiety, as well as reported that the Veteran "does not meet the criteria for an adjustment disorder that can be linked to any military experience."  The examiner then made a final diagnosis of depression and anxiety related to a general medical condition, Klinefelter's syndrome, and somatization disorder.  

The examiner opined that "[g]iven that these have been a long standing problem over several years[,] I have to suspect that many of these problems can be related to a general medical condition, Klinefelter's syndrome and/or to somatization disorder."  Some of the Veteran's problems "could easily be related to alcohol use" and that "[s]ome of [the Veteran's] normal developmental activities over the years were blocked because of his somatic problems and problems with distress tolerance resulting in anxiety and depression, and this has only complicated his problems as time has passed."  Furthermore, the examiner opined that the Veteran's adjustment disorder, depression, and anxiety, "is less likely as not the result of experiences from his service in the United States Air Force and Air National Guard."  Although the Veteran's "mental disorder has resulted in deficiencies in work, school, family relations, judgment, thinking and mood[,] . . . the cause of this disorder appears to not be related to service related activities."  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for an acquired psychiatric disability.

First, there is no legal basis to grant service connection for a personality disorder, since personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2010); see Sabonis, 6 Vet. App. at 430.  
 
Secondly, the May 2008 VA examination report mentioned above does not etiologically relate the Veteran's psychiatric disability to military service.  In fact, the examiner reached the opposite conclusion.  As discussed above, the examiner diagnosed the Veteran with depression and anxiety related to a general medical condition, Klinefelter's syndrome and opined that the cause of the Veteran's mental disorder "appears to not be related to service related activities."  There is no contrary medical opinion of record; therefore, since there is no competent probative evidence of a nexus between active service and the currently acquired psychiatric disability, service connection cannot be granted on a direct basis.

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this regard, it is acknowledged that in a June 2003 VA outpatient treatment record, the Veteran reported feeling depressed since discharge from the service and in the March 2008 personal statement, he asserted that his psychiatric disability is "superimposed to his Klinefelter's syndrome while in the military."  Nonetheless, the chronicity provision of 38 C.F.R. § 3.303(b) is not applicable here because the evidence does not show that the Veteran had a chronic psychiatric disability during service or due to his military service at any time thereafter.  The service treatment records do show diagnosis of rule out generalized anxiety disorder and resolving adjustment disorder, but there is no evidence in the service treatment records of a diagnosis of a chronic psychiatric disability.  While his statements suggest that he had a psychiatric disorder since service, such a contention is not sufficient to provide a basis for service connection under the provisions of 38 C.F.R. § 3.303(b) because there is no competent evidence of a chronic psychiatric disability in service or that the Veteran's currently acquired psychiatric disability was continuous after discharge from service.  

The Board has considered the Veteran's assertions; however, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau, 492 F.3d at 1372.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disability, to include as secondary to Klinefelter's syndrome.  See Gilbert, 1 Vet. App. at 55.

C.  New and Material Evidence to reopen the claim of service connection for PTSD

The Veteran seeks to reopen his service connection claim for PTSD.  In the January 2006 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim on appeal as there was no evidence showing a definite diagnosis of PTSD.  This decision was not appealed and thus subsequently became final.  38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence received since the January 2006 rating decision includes an October 2008 VA examination report and VA outpatient treatment records from May 2003 to August 2003 and from February 2006 to April 2008.   

The evidence of record at the time of the January 2006 rating decision included the Veteran's VA outpatient treatment records from December 2003 to January 2006, December 2005 personal stressor statement, and 1986 Honor Guard schedule.      

All of the evidence received since the January 2006 rating decision was not previously submitted to VA; however, is redundant of evidence already of record as it does not show a current diagnosis of PTSD.  Moreover, the evidence does not, by itself or in connection with evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim.  As a result, the evidence submitted in support of the Veteran's application to reopen is not new and material, and his claim on appeal is not reopened for adjudication on the merits.

The VA outpatient treatment records from May 2003 to August 2003 and from February 2006 to April 2008 do not provide any evidence showing a diagnosis of PTSD.  The May 2003 and June 2003 records show, in pertinent part, an Axis I impression of rule out PTSD and do not show a current diagnosis of PTSD.  The January 2007 and February 2007 records show that the Veteran does not meet the full criteria for a diagnosis of PTSD.  A January 2008 record also notes that the Veteran's reported in-service incidents do not constitute severe enough trauma to warrant a diagnosis of PTSD.  Furthermore, the October 2008 VA examiner opined, after a full review of the claims file and evaluation of the Veteran, that the Veteran does not meet criterion A to establish a diagnosis of PTSD.  

Given the foregoing, the Board finds that the newly submitted evidence to not be new and material; therefore, the Veteran's service connection claim for PTSD is not reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010).


(CONTINUED ON NEXT PAGE)





ORDER

An initial compensable evaluation for hearing loss in the right ear is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection, secondary to Klinefelter's syndrome, for an acquired psychiatric disability, to include depression, anxiety disorder, major depressive disorder, conversion disorder, somatization disorder, and personality disorder, is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for PTSD is not reopened; the appeal is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


